         Case 1:21-cv-00553-WJ-JFR Document 13 Filed 07/30/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

BRUNO RAPHOZ,

                  Plaintiff,

v.                                                                               No. 1:21-cv-00553-WJ-JFR

FORREST FENN,
SHILOH OLD,
JONATHAN STUEF, and
DAN BARBARISI,

                  Defendants.

      MEMORANDUM OPINION AND ORDER DENYING MOTION TO REOPEN

         THIS MATTER comes before the Court on pro se Plaintiff's Motion to Reopen Case,

Doc. 12, filed July 28, 2021.

         United States Magistrate Judge John F. Robbenhaar notified Plaintiff that his Complaint

should be dismissed for failure to state a claim upon which relief can be granted. See Order, Doc.

6, filed June 22, 2021. Judge Robbenhaar ordered Plaintiff to file an amended complaint and pay

the filing fee. Judge Robbenhaar also notified Plaintiff that failure to timely file an amended

complaint or timely pay the filing fee may result in dismissal of this case.

         The Court dismissed this case without prejudice on July 16, 2021, because Plaintiff did not

file an amended complaint in response to Judge Robbenhaar's Order1 or pay the filing fee by the

July 13, deadline.




1 Plaintiff filed his original Complaint on June 16, 2021. On June 16, 2021, before Judge Robbenhaar ordered Plaintiff
to file an amended complaint, Plaintiff mailed a slightly amended complaint to the Clerk which was docketed on June
28, 2021, as an Amended Complaint, see Doc. 8. The Amended Complaint fails to state a claim. Plaintiff has not
filed an amended complaint in response to Judge Robbenhaar's Order.
        Case 1:21-cv-00553-WJ-JFR Document 13 Filed 07/30/21 Page 2 of 2




       Plaintiff now asks the Court to reopen this case stating he missed the deadline for paying

the filing fee because his "PACER account was not implemented yet" and he "got confused in the

process." Plaintiff paid the filing fee on July 20, 2021.

       The Court denies Plaintiff's Motion to reopen this case because Plaintiff has not filed an

amended complaint in response to Judge Robbenhaar's Order, which was also a basis for

dismissing this case.

       IT IS ORDERED that Plaintiff's Motion to Reopen Case, Doc. 12, filed July 28, 2021, is

DENIED.



                                              ________________________________________
                                              WILLIAM P. JOHNSON
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                  2
